Citation Nr: 1540294	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating for lumbosacral strain with lumbar scoliosis prior to May 22, 2009 and in excess of 10 percent thereafter.  

2.  Entitlement to a separate compensable disability rating for a neurological disability of the lower extremities from May 22, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

During the pendency of the appeal, a June 2009 RO decision granted an increased 10 percent disability rating for the Veteran's lumbosacral strain with lumbar scoliosis, effective May 22, 2009.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for lumbosacral strain with lumbar scoliosis remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's April 2009 VA Form 9 substantive appeal requested a hearing before the Board; however, he failed to appear at a scheduled hearing in August 2011.  The Veteran did not submit a request for postponement or a statement of good cause following his failure to appear; therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

This matter was previously remanded by the Board in October 2011, March 2014, and March 2015.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required regarding the Veteran's increased rating claim for his lumbosacral spine disability.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  However, given the evidence of record from May 22, 2009, the Board has included the additional issue of entitlement to a separate compensable disability rating for a neurological disability of the lower extremities from May 22, 2009.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Lumbosacral strain with lumbar scoliosis was manifested by pain and minimal functional impairment.  Remaining flexion is functionally better than 60 degrees.  


CONCLUSIONS OF LAW

1. Prior to May 22, 2009 Lumbosacral strain with lumbar scoliosis was 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5237 (2015).  

2. Lumbosacral strain with lumbar scoliosis is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's claim on appeal arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no additional notice is required regarding the Veteran's claim on appeal.  

Regarding the duty to assist, the Veteran's VA treatment records, including VA examination reports, and lay statements have been obtained and associated with the claims file.  

As noted above, this matter was previously remanded by the Board in October 2011, March 2014, and March 2015.  Pursuant to the October 2011 Board remand, the specified VA treatment records were obtained and associated with the claims file.  The Veteran was also afforded a VA examination in March 2013; however, he failed to appear.  Pursuant to the March 2014 Board remand, updated VA treatment records were obtained and associated with the claims file, and the Veteran was afforded a VA examination in May 2014.  The VA examiner reviewed the Veteran's claims file, obtained a medical history from the Veteran, and conducted a thorough clinical examination.  The examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examination is adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, given the above development, the Board finds there has been substantial compliance with the requested development, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  



Rating - Lumbosacral Strain with Lumbar Scoliosis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO has assigned a staged rating effective May 22, 2009, and the as discussed herein, the Board has considered the appropriateness of the assigned rating periods, as well as whether any additional staged rating periods are warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  

The Veteran's service-connected lumbosacral strain with lumbar scoliosis is rated as noncompensable prior to May 22, 2009 and as 10 percent disabling thereafter under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5237 regarding lumbosacral or cervical strain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  


Prior to May 22, 2009

The AOJ assigned a staged rating.  We disagree.  We find it unlikely that the appellant became worse on May 22, 2009.  The file has numerous references to pain.  We find that the May 2009 report merely confirmed the appellant's report that he had pain rather than there being a change in the level of disability.  Stated differently, the lay evidence of pain was credible and the Veteran did not magically become worse in May 2009.

10 Percent

Service treatment records document complaints of low back pain which was noted as musculoskeletal.  

The Veteran was first afforded a VA spine examination in January 2008.  He reported a history of gradual onset of chronic lower back pain starting in 2005, without prior injury, and current recurrent dull pain of the lower back which usually followed increased physical activity, without radiating pain.  Upon physical examination, the Veteran's gait, posture, and balance were normal.  The back was symmetrical, with a mild thoracolumbar scoliosis.  There was no tenderness on palpation and no evidence of loss of normal curvature of the back.  Range of motion testing revealed the following findings:  forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 45 degrees, without evidence of discomfort or loss of mobility.  There was no additional objective evidence of any postural abnormalities, fixed deformity, painful motion, weakness, tenderness, abnormal movement, guarding of movement, inflammatory signs of arthritis or constitutional signs.  There was no additional limitation of motion by pain, fatigue, weakness, or lack of endurance following repetitive range of motion testing.  Reflexes were normal, and there was no evidence of sensory or motor impairment upon examination.  A lumbar spine x-ray showed a mild sigmoid shaped lumbar/lower thoracic scoliosis and an otherwise normal examination.  The examiner diagnosed the Veteran with lumbosacral strain with lumbar scoliosis.  

VA treatment records from February 2009 document the Veteran's ongoing complaints of chronic back pain with numbness up to his ankle upon prolonged standing.  A physical examination revealed no back tenderness, a negative straight leg raising test, and normal reflexes.  A March 2009 VA treatment record documents that electromyography (EMG) and nerve conduction velocity testing of the left lumbosacral paraspinal areas and left lower extremity failed to reveal evidence of radiculopathy or peripheral neuropathy.  At a subsequent March 23, 2009 physical rehabilitation consultation, the Veteran reported ongoing back pain, which required him to change positions frequently.  He denied any radiating pain to the lower extremities but complained of tingling and numbness in his left big toe.  He also denied any weakness the lower extremities, gait imbalance, and bowel or bladder incontinence, although he noted occasional loss of balance without falls.  Upon physical examination, there was noted tenderness upon palpation in the midline and over the lumbosacral paraspinal muscles, without paraspinal muscle spasms.  Range of motion testing revealed forward flexion which allowed the Veteran to reach up to the mid leg level.  Extension, right and left lateral rotation, and right and left lateral flexion were noted to be moderately limited, with objective evidence of pain.  

An April 2009 x-ray revealed mild facet hypertrophy of the mid/lower lumbar spine, without any other noted acute or intrinsic bony abnormality of significance.  At a May 2009 chiropractic consultation, the Veteran reported ongoing back pain with motor weakness in the right lower extremity and occasional numbness in the left big toe, which required treatment including pain medication and use of a back brace.  Upon physical examination, the Veteran's stance, gait, and stride were normal, although his standing posture was mildly kyphotic - the chiropractor noted that he was "rather tall and lanky."  There were no subjective dysesthesias or paresthesias of the lower extremities.  Range of motion testing of the lower back was within functional limits, though obviated on forward flexion and extension due to stiffness and/or discomfort, without observed pain behavior.  There was acute tenderness across the midline of the lumbar spine, without deformity, and subtle but functional asymmetry, without an obvious scoliotic curve.  It was noted that mild scoliosis as previously documented could be positional in nature.  The chiropractor assessed the Veteran's condition as chronic ongoing nonspecific lumbalgia, without aggravation and with little variance, which was probably related to facetal arthropathy/arthralgia and chronic myofascial lumbalgia.  Recommended treatment included a referral for a transcutaneous electrical nerve stimulation (TENS) unit, and a few days later, the Veteran was fitted with a new back brace.  

Additionally, to the extent that x-ray findings document lumbar scoliosis, there is no indication that the scoliosis was the result of muscle spasm or guarding, which were not documented upon multiple physical examinations during the rating period.  

The Veteran was afforded an additional VA examination regarding his service-connected lumbosacral strain with lumbar scoliosis in May 2009.  At that time, he complained of constant severe lower back pain without radiation and daily flare-ups of increased pain with prolonged walking, sitting and standing, but without additional limitation of motion or functional impairment during flare-ups.  He denied any incapacitating episodes but reported the use of a back brace and treatment with pain medication and a TENS unit.  He stated the functional impact upon his occupation was necessary breaks throughout the day with no effect on his daily activities.  Upon physical examination, range of motion findings were as follows: forward flexion to 75 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees, without objective evidence of pain.  There was no change in range of motion upon repetition, and there was no pain or weakness, although palpable tenderness was noted in the lower lumbar muscles.  There were no muscle spasms or guarding, no postural abnormalities, and no ankylosis.  Sensory, muscle strength, and reflex testing were each normal, without any evidence of IVDS.  The examiner diagnosed the Veteran with chronic back strain.  

Thereafter, VA treatment records document the Veteran's ongoing complaints of back pain, although as noted in February 2013, he remained employed.  

The Veteran was most recently afforded a VA examination regarding his diagnosed lumbosacral strain in May 2014.  He reported that his lower back pain was worsening and that his back locked up during flare-ups, requiring him to rest, but he denied any radicular pain distribution.  Upon physical examination, range of motion findings were as follows:  forward flexion to 65 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 25 degrees, each with objective evidence of pain at the endpoints.  There was no additional loss in range of motion upon repetition, and no documented functional loss or impairment, although the examiner documented localized tenderness in the mid-to-lower lumbosacral region.  There was noted guarding which did not result in abnormal gait or abnormal spinal contour, and no muscle spasms.  Muscle strength testing was normal, without atrophy.  Reflex testing and sensory testing were also normal, with a negative straight leg-raising test bilaterally and no radicular pain or symptoms due to radiculopathy.  There was no ankylosis, no other neurologic abnormalities, and no IVDS.  The Veteran reported the use of assistive devices including the regular use of a brace.  The examiner noted that imaging studies did not document arthritis, loss of 50 percent or more in vertebral height, or any other significant findings.  Finally, the examiner noted some functional impact on the Veteran's ability to work in that he reported missing one day of work as an electromechanic within the previous year.  

In December 2014, the Veteran reported that he remained employed.  VA treatment records from January 2015 document the Veteran's complaints of ongoing chronic lower back pain on the right side, with muscle tightness, locking, and pain radiating down his legs.  A physical examination of his back revealed pain in the lumbar region, without gross abnormal curvature or masses.  The physician noted that a lumbar spine series from May 2014 documented that the lumbar spine was within normal limits.  The resulting assessment was chronic lower back pain and vague numbness of the left heel recently, and an MRI study was ordered by the VA physician.  

VA treatment records from February 2015 contain the results of an MRI study which documented mild disc bulges and degenerative changes of the Veteran's lumbar spine at L4-L5 and L5-S1.  A VA physician notified the Veteran in March 2015 that it was "possible" that this was causing the reported numbness in his heels, and he was referred to his primary physician for follow up.  

Based upon the evidence discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent from May 22, 2009.  The current evaluation contemplates periarticular pathology productive of painful motion.  It is also consistent with limitation of motion to greater than 60 degrees.

The Board notes that for an increased 20 percent evaluation under DC 5237, the Veteran must demonstrate the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237.  

Such impairment was simply not documented during the rating period.  All earlier examinations disclosed a range of flexion that was better than 60 degrees and the combined range of motion, when tested was excellent.  At the May 2009 VA examination, forward flexion of the thoracolumbar spine was to 75 degrees and the combined range of motion of the thoracolumbar spine was to 225 degrees.  There were no muscle spasms or guarding.  Moreover, there was no ankylosis or evidence of IVDS as required for an increased 40, 50, or 100 percent disability rating under DC 5237, or a disability rating under DC 5243 regarding IVDS.  See 38 C.F.R. § 4.71a, DCs 5237, 5243.  

Likewise, upon VA examination in May 2014, forward flexion of the thoracolumbar spine was to 65 degrees and the combined range of motion of the thoracolumbar spine was to 190 degrees.  There were no muscle spasms, and while guarding was noted, the examiner specifically documented that it did not result in an abnormal gait or spinal contour.  Moreover, there was no ankylosis or evidence of IVDS as required for an increased 40, 50, or 100 percent disability rating under DC 5237, or a disability rating under DC 5243 regarding IVDS.  See 38 C.F.R. § 4.71a, DCs 5237, 5243.  

The repeated examinations are the most probative evidence regarding the severity of the Veteran's lumbosacral strain.  To the extent that VA treatment records document the Veteran's reports of numbness in his lower extremities, and a VA physician's statement that his spine condition, as documented by MRI imaging, could be the cause of his heel numbness, the Board has remanded the issue of entitlement to a separate disability rating for a neurologic disability of the lower extremities for further development.  

The Board again acknowledges that the Veteran is competent to report his observable symptoms, including ongoing back pain and numbness in his lower extremities.  See Layno, 6 Vet. App. 465.  To the extent the Veteran continues to endorse chronic back pain, such pain is adequately considered in the assigned 10 percent disability rating for limited range of motion with pain upon motion.  See 38 C.F.R. § 4.59.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a disability rating in excess of 10 percent since May 22, 2009.  

Thus, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain with lumbar scoliosis.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 10 percent.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Extraschedular & TDIU Considerations

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's thoracolumbar spine are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and painful motion.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular ratings assigned.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his lumbosacral spine disability has rendered him unemployable.  Moreover, while some functional impact upon the Veteran's ability to work was documented, the evidence of record also documents that the Veteran remained employed during the periods on appeal.  As such, there is no indication that the Veteran's back disability completely prevents him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Prior to May 22, 2009, a 10 percent disability rating for lumbosacral strain with lumbar scoliosis is granted.

An evaluation in excess of 10 percent for lumbosacral strain with lumbar scoliosis is denied.  


REMAND

As noted above, VA treatment records from January 2015 document the Veteran's complaints of pain radiating down his legs, including vague numbness of the left heel.  A subsequent February 2015 MRI documented mild disc bulges and degenerative changes of the Veteran's lumbar spine at L4-L5 and L5-S1, and a VA physician notified the Veteran in March 2015 that it was "possible" that this was causing the reported numbness in his heels, after which the Veteran was referred to his primary physician for follow up.  

The Board finds that the evidence as discussed is sufficient to trigger VA's duty to assist with respect to whether the Veteran exhibits neurologic symptomatology of the lower extremities due to his service-connected lumbosacral spine disability.  .  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination to determine the nature of any neurological symptoms associated with his service-connected lumbosacral spine disability.  All indicated tests and studies should be conducted.  The entire claims file, including electronic files, must be provided to the examiner for review.  Following a review of the relevant evidence and clinical evaluation, the examiner is requested to address the issue of whether the Veteran has a neurological disability of the left lower extremity associated with his service-connected lumbosacral spine disability.  A detailed examination report must be provided, in addition to a complete rationale for any opinion rendered.  

2.  Thereafter, adjudicate the issue of entitlement to a separate compensable disability rating for a neurological disability of the lower extremities.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond, after which the matter should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


